         Case 1:18-md-02865-LAK Document 614-2 Filed 06/03/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re

 CUSTOMS AND TAX ADMINISTRATION OF THE                                       MASTER DOCKET
 KINGDOM OF DENMARK (SKAT) TAX REFUND
                                                                            1:18-md-02865 (LAK)
 LITIGATION

 This paper applies to:
                                                                        ORDER FOR ADMISSION
 1:18-cv-04047, 1:18-cv-04049, 1:18-cv-04050, 1:18-cv-04051,               PRO HAC VICE
 1:18-cv-04052, 1:18-cv-04430, 1:18-cv-04522, 1:18-cv-04531,
 1:18-cv-04536, 1:18-cv-04538, 1:18-cv-04541, 1:18-cv-04543,
 1:18-cv-04767, 1:18-cv-04770, 1:18-cv-04771, 1:18-cv-04890,
 1:18-cv-04892, 1:18-cv-04896, 1:18-cv-04898, 1:18-cv-04900,
 1:18-cv-05045, 1:18-cv-05057, 1:18-cv-05147, 1:18-cv-05150,
 1:18-cv-05151, 1:18-cv-05158, 1:18-cv-05164, 1:18-cv-05180,
 1:18-cv-05183, 1:18-cv-05185, 1:18-cv-05186, 1:18-cv-05188,
 1:18-cv-05189, 1:18-cv-05190, 1:18-cv-05192, 1:18-cv-05193,
 1:18-cv-05194, 1:18-cv-05299, 1:18-cv-05300, 1:18-cv-05305,
 1:18-cv-05307, 1:18-cv-05308, 1:18-cv-05309, 1:18-cv-09565,
 1:18-cv-09570, 1:18-cv-09587, 1:18-cv-09588, 1:18-cv-09589,
 1:18-cv-09590, 1:18-cv-09650, 1:18-cv-09665, 1:18-cv-09666,
 1:18-cv-09668, 1:18-cv-09669, 1:18-cv-10028, 1:18-cv-10030,
 1:18-cv-10031, 1:18-cv-10032, 1:18-cv-10035, 1:18-cv-10036,
 1:18-cv-10039, 1:18-cv-10049, 1:18-cv-10060, 1:18-cv-10061,
 1:18-cv-10062, 1:18-cv-10063, 1:18-cv-10064, 1:18-cv-10065,
 1:18-cv-10066, 1:18-cv-10069, 1:18-cv-10070, 1:18-cv-10071,
 1:18-cv-10073, 1:18-cv-10074, 1:18-cv-10076, 1:18-cv-10077,
 1:18-cv-10080, 1:18-cv-10082, 1:18-cv-10083, 1:18-cv-10086,
 1:18-cv-10091, 1:18-cv-10092, 1:18-cv-10093, 1:18-cv-10094,
 1:18-cv-10095, 1:18-cv-10096, 1:18-cv-10098, 1:18-cv-10099,
 1:18-cv-10119, 1:18-cv-10122, 1:18-cv-10123, 1:18-cv-10124,
 1:18-cv-10125, 1:18-cv-10126, 1:18-cv-10129, 1:18-cv-10133,
 1:18-cv-10134, 1:18-cv-10135, 1:18-cv-10136.


         This matter comes before the Court upon Motion for Helene Müller Schwiering to be

admitted pro hac vice in the above-captioned action as co-counsel for the Defendants identified in

the Appendix A attached hereto. Applicant has declared she is a member in good standing of the
       Case 1:18-md-02865-LAK Document 614-2 Filed 06/03/21 Page 2 of 8




bar in the Kingdom of Denmark and the Grand Duchy of Luxembourg; and that her contact

information is as follows:


                       Helene Müller Schwiering, Avocat à la Cour

                       SMK société d’avocat s.à r.l.
                       9 Place Clairefontaine
                       B.P. 159· L-1341 Luxembourg
                       Telephone: +352 26190804/Facsimile: +352 26202501
                       hms@smk.lu



       IT IS HEREBY ORDERED, upon good cause having been shown, that Applicant is

admitted to practice pro hac vice in the above-captioned multi-district action and within the

specific individual actions in the United States District Court for the Southern District of New

York for the Defendants identified in the Appendix A attached hereto to participate as co-counsel

for the Defendants at depositions of Danish witnesses, oral arguments and other proceedings

specifically requiring her particular expertise in Danish law and language. All attorneys appearing

before this Court are subject to the Local Rules of this Court, including the Rules governing

discipline of attorneys.




Dated: _________________                             _________________________________
                                                     United States District/Magistrate Judge




                                               -2-
Case 1:18-md-02865-LAK Document 614-2 Filed 06/03/21 Page 3 of 8




                             APPENDIX A
                        LIST OF DEFENDANTS

1.    The Bradley London Pension Plan and Doston Bradley in 1:18-cv-04047;

2.    The DMR Pension Plan and Doston Bradley in 1:18-cv-04049;

3.    The Houston Rocco LLC 401K Plan and Doston Bradley in 1:18-cv-04050;

4.    The Proper Pacific LLC 401K Plan and Doston Bradley in 1:18-cv-04051;

5.    The LBR Capital Pension Plan and Doston Bradley in 1:18-cv-04052;

6.    The Atlantic DHR 401K Plan and Doston Bradley in 1:18-cv-04430;

7.    The Aston Advisors LLC 401K Plan and Roger Lehman in 1:18-cv-04470;

8.    The Sector 230 LLC 401K Plan in 1:18-cv-04771;

9.    The Busby Black 401K Plan and Doston Bradley in 1:18-cv-04522;

10.   The Canada Rock LLC 401K Plan and Doston Bradley in 1:18-cv-04531;

11.   The ISDB Pension Plan and Doston Bradley in 1:18-cv-04536;

12.   The Monin Amper Pension Plan and Doston Bradley in 1:18-cv-04538;

13.   The NYC Stanismore Pension Plan and Doston Bradley in 1:18-cv-04541;

14.   The Texas Rocco LLC 401K Plan and Doston Bradley in 1:18-cv-04543;

15.   Sanford Villa Pension Plan and Roger Lehman in 1:18-cv-04767;

16.   The M2F Wellness LLC 401K Plan and Mitchell Protass in 1:18-cv-04890;

17.   The MPQ Holdings LLC 401K Plan and Mitchell Protass in 1:18-cv-04892;

18.   The TKKJ LLC 401K Plan and Thomas Kertelits in 1:18-cv-04896;

19.   NYCATX LLC Solo 401K Plan and Carl Andrew Vergari in 1:18-cv-
      04898;

20.   Ackview Solo 401K Plan and Sean Driscoll in 1:18-cv-04900;

21.   The Dosmon Bly Pension Plan and Doston Bradley in 1:18-cv-05045;

                                   -3-
Case 1:18-md-02865-LAK Document 614-2 Filed 06/03/21 Page 4 of 8




22.   The India Bombay LLC 401K Pension Plan and Doston Bradley in 1:18-
      cv-05057;

23.   The Aria Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-cv-
      05147;

24.   The Belforte Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-
      cv-05150;

25.   The Bravos Advisors 401K Plan, Bradley Crescenzo, Roger Lehman and
      Gavin Crescenzo in 1:18-cv-05151;

26.   The Costello Advisors Pension Plan, Roger Lehman and Gavin Crescenzo
      in 1:18-cv-05158;

27.   The Eskin Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-cv-
      05164;

28.   The Fieldcrest Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-
      cv-05180;

29.   The Westport Advisors LLC 401K Plan, Roger Lehman and Gavin
      Crescenzo in 1:18-cv-05183;

30.   The Kodiak Capital Pension Plan, Bradley Crescenzo, Roger Lehman and
      Gavin Crescenzo in 1:18-cv-05185;

31.   The Kyber Pension Plan, Bradley Crescenzo, Roger Lehman and Gavin
      Crescenzo in 1:18-cv-05186;

32.   The Lerici Capital Pension Plan, Roger Lehman and Gavin Crescenzo in
      1:18-cv-05188;

33.   The Ludlow Holdings 401K Plan, Roger Lehman and Gavin Crescenzo in
      1:18-cv-05189;

34.   The Regoleth Pension Plan, Bradley Crescenzo, Roger Lehman and Gavin
      Crescenzo in 1:18-cv-05190;

35.   The Saba Capital LLC 401K Plan, Roger Lehman and Gavin Crescenzo in
      1:18-cv-05192;

36.   The West River Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-
      cv-05193;




                                   -4-
Case 1:18-md-02865-LAK Document 614-2 Filed 06/03/21 Page 5 of 8




37.   The Stark Pension Plan, Bradley Crescenzo, Roger Lehman and Gavin
      Crescenzo in 1:18-cv-05194;

38.   The Petkov Partners Pension Plan, Roger Lehman and Svetlin Petkov in
      1:18-cv-05299;

39.   The Petkov Management LLC 401K Plan and Svetlin Petkov in 1:18-cv-
      05300;

40.   The SVP 401K Plan, Roger Lehman and Svetlin Petkov in 1:18-cv-05305;

41.   The Krabi Holdings LLC 401K Plan and Gavin Crescenzo in 1:18-cv-
      05307;

42.   The SPKK LLC 401K Plan, Roger Lehman and Svetlin Petkov in 1:18-cv-
      05308;

43.   The KASV Group Pension Plan, Roger Lehman and Svetlin Petkov in 1:18-
      cv-05309;

44.   The 78 Yorktown Pension Plan and Roger Lehman in 1:18-cv-09565;

45.   The Cambridge Town Line Pension Plan and Roger Lehman in 1:18-cv-
      09570;

46.   The Diamond Scott Capital Pension Plan and Roger Lehman in 1:18-cv-
      09587;

47.   The Hotel Fromance Pension Plan and Roger Lehman in 1:18-cv-09588;

48.   The Mountain Air LLC 401K Plan and Roger Lehman in 1:18-cv-09589;

49.   The SKSL LLC Pension Plan and Roger Lehman in 1:18-cv-09590;

50.   The Snow Hill Pension Plan and Roger Lehman in 1:18-cv-09650;

51.   The Westridge Ave LLC 401K Pension Plan and Roger Lehman in 1:18-
      cv-09665;

52.   The Shapiro Blue Management LLC 401K Plan and Roger Lehman in 1:18-
      cv-09666;

53.   The Balmoral Management LLC 401K Pension Plan and John LaChance in
      1:18-cv-10067;




                                   -5-
Case 1:18-md-02865-LAK Document 614-2 Filed 06/03/21 Page 6 of 8




54.   The Patrick Partners Conglomerate Pension Plan and Roger Lehman in
      1:18-cv-09668;

55.   CSCC Capital Pension Plan and Roger Lehman in 1:18-cv-09669;

56.   The Cardinal Consulting Pension Plan and Matthew Tucci in 1:18-cv-
      10028;

57.   The Egret Associates LLC 401K Plan and Matthew Tucci in 1:18-cv-10030;

58.   The Crow Associates Pension Plan and Matthew Tucci in 1:18-cv-10031;

59.   The Heron Advisors Pension Plan and Matthew Tucci in 1:18-cv-10032;

60.   The Hoboken Advisors LLC 401K Plan and Matthew Tucci in 1:18-cv-
      10035;

61.   The Jayfran Blue Pension Plan and Matthew Tucci in 1:18-cv-10036;

62.   The JT Health Consulting LLC 401K Plan and Matthew Tucci in 1:18-cv-
      10039;

63.   The Lakeview Advisors 401K Plan and Matthew Tucci in 1:18-cv-10049;

64.   The Osprey Associates LLC 401K Plan and Matthew Tucci in 1:18-cv-
      10060;

65.   The Sandpiper Pension Plan and Matthew Tucci in 1:18-cv-10061;

66.   The Zen Training LLC 401(K) Plan and Matthew Tucci in 1:18-cv-10062;

67.   The Everything Clean LLC 401K Plan and Matthew Tucci in 1:18-cv-
      10063;

68.   The Jump Group LLC 401K Plan and Matthew Tucci in 1:18-cv-10064;

69.   The Oaks Group Pension Plan and Matthew Tucci in 1:18-cv-10065;

70.   The Wave Maven LLC 401K Plan and Matthew Tucci in 1:18-cv-10066;

71.   The Beech Tree Partners 401K Plan and Matthew Tucci in 1:18-cv-10069;

72.   The Blackbird 401K Plan and Matthew Tucci in 1:18-cv-10070;

73.   The Chambers Property Management LLC 401K Plan and Matthew Tucci
      in 1:18-cv-10071;

                                   -6-
Case 1:18-md-02865-LAK Document 614-2 Filed 06/03/21 Page 7 of 8




74.   FiftyEightSixty LLC Solo 401K Plan and Matthew Tucci in 1:18-cv-10073;

75.   The Hawk Group Pension Plan and Matthew Tucci in 1:18-cv-10074;

76.   The Hibiscus Partners LLC 401K Plan and Matthew Tucci in 1:18-cv-
      10076;

77.   The Maple Advisors LLC 401K Plan and Matthew Tucci in 1:18-cv-10077;

78.   OneZeroFive LLC Solo 401K Plan and Matthew Tucci in 1:18-cv-10080;

79.   The Sea Bright Advisors LLC 401K Plan and Matthew Tucci in 1:18-cv-
      10082;

80.   The TAG Realty Advisors 401K and Matthew Tucci in 1:18-cv-10083;

81.   The Throckmorton Advisors 401K Plan and Matthew Tucci in 1:18-cv-
      10086;

82.   The Dink 14 LLC 401K Plan and Vincent Natoli in 1:18-cv-10091;

83.   JML Capital LLC 401K Plan, Roger Lehman and John LaChance in 1:18-
      cv-10092;

84.   Natoli Management Pension Plan, Roger Lehman and Vincent Natoli in
      1:18-cv-10093;

85.   Nova Fonta Trading LLC 401K Plan, Roger Lehman and Vincent Natoli in
      1:18-cv-10094;

86.   The Skybax LLC 401K Plan and Bradley Crescenzo in 1:18-cv-10095;

87.   The Robin Daniel Pension Plan and Matthew Tucci in 1:18-cv-10096;

88.   The FWC Capital LLC Pension Plan and Roger Lehman in 1:18-cv-10098;

89.   The RDL Consulting Group LLC Pension Plan and Roger Lehman in 1:18-
      cv-10099;

90.   Blackrain Pegasus LLC Solo 401K Plan and Doston Bradley in 1:18-cv-
      10119;

91.   GYOS 23 LLC Solo 401K Plan and Doston Bradley in 1:18-cv-10122;

92.   The Oak Tree One 401K Plan and Doston Bradley in 1:18-cv-10123;



                                   -7-
Case 1:18-md-02865-LAK Document 614-2 Filed 06/03/21 Page 8 of 8




93.    The Joanne E. Bradley Solo 401K Plan and Doston Bradley in 1:18-cv-
       10124;

94.    Delgado Fox LLC Solo 401K Plan and Doston Bradley in 1:18-cv-10125;

95.    Pegasus Fox 23 LLC Solo 401K Plan and Doston Bradley in 1:18-cv-
       10126;

96.    The Valerius LLC Solo 401K Plan and Roger Lehman in 1:18-cv-10129;

97.    The Sinclair Pension Plan and Roger Lehman in 1:18-cv-10133;

98.    The Green Group Site Pension Plan and Roger Lehman in 1:18-cv-10134;

99.    The Mueller Investments Pension Plan and Roger Lehman in 1:18-cv-
       10135; and

100.   The Bella Consultants Pension Plan and Roger Lehman in 1:18-cv-10136.




                                    -8-
